Title: From James Madison to Joseph Jones, 14 July 1804
From: Madison, James
To: Jones, Joseph



Dear Sir
Washington July 14. 1804.
Yours of the 26th. Ult: would have been sooner answered, but for the two reasons that I hoped for a second from you subsequent to your expected interview with Mr. Swan, and that I wish’d to learn the post office nearest to you. Neither of these purposes has yet been fulfilled, and I shall address this to Leesburg. I regret extremely that any part of Col M’s property should be disposed of for less than its value, & would with pleasure co-operate if in my power to prevent it. But my expences here devour my private as well as public resources; and I am considerably in advance now beyond the price of the articles purchased of Col. M. besides assumpsits which will embarrass me if Majr. Lewis cannot assist. I hope you will have made arrangements with Mr. Swan that will take off Mr. Deblois from the note to the Bank of Alexandria. Col M. is not returning to the U. S. as is reported. He is still at London, and will probably soon make a trip to Madrid leaving his family in the mean time in France. My last letters from him were dated the 3d. of May. He considered a change of the British Ministry as certainly on the eve, and not improbable that Fox would go in. He is well with the British Govt. & keeps our affairs so. How has your farm & crop survived the Deluges? I am getting ready as fast as I can to visit mine. Write to me however at this place, whence yr letters will be safely & quickly forwarded, in case I should not be here. The inclosed letter was left with me by Mr. Harris who has proceeded for N. Orleans by way of Pittsburg. Long life & good luck to you. Yrs. Affely.
James Madison
 